DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the new rejection made below in view of Shen

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 35, 36, 38, 42, 45, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2013/0291018 to Billings (“Billings”) in view of US PG Pub 2008/0271080 to Gossweiler (“Gossweiler”) and US PG Pub 2015/0189356 to Shen (“Shen”).
Regarding claim 32, “A method comprising: selecting, using a scheduling factor data, a plurality of digital media assets from a set of available digital media assets” reads on the personalized guide with customized channel that includes 
As to “selecting, using the scheduling factor data, a different scheduled time of a day for each of the plurality of digital media assets; populating a custom channel with the plurality of digital media assets arranged according to the different scheduled time of the day for each of the plurality of digital media assets” Billings discloses (¶0091, ¶0096, ¶0110) that the content items that user has selected and rated highly in the past are selected and sorted for including in the customized channel and transmitted to the user device; (¶0029, ¶0108) the content items included in the customized channel are time-sensitive presentation where this content is available at a particular time.
As to “broadcasting, over the custom channel…, the plurality of digital media assets one after another, according to the different scheduled time of the day for each of the plurality of digital media assets” Billings discloses (¶0098, ¶0105, ¶0108) that the user selects to present a content item included in the customized channel that is provided via broadcast services at particular times.
Billings meets all the limitations of the claim except “continuously broadcasting, over the custom channel, the plurality of digital media assets one after another, according to the different scheduled time of the day for each of the plurality of digital media assets.”  However, Gossweiler discloses (¶0037) that the personalized channel is created using content from actual channels, where 
Combination of Billings and Gossweiler meets all the limitations of the claim except “wherein the scheduling factor data comprises one or more of heart rate, body temperature, or physical activity of a first user.”  However, Shen discloses (¶0020) that the display device provides customized content based on user context data, where (¶0023) user profile is stored as part of the user context to generate the customized content; the user profile contains biometric/measured content about the user such as heart rate, etc.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings and Gossweiler’ systems by using scheduling factor data comprising heart rate of the user as taught by Shen in order to proactively select and adapt personalized content for users.

Regarding claim 35, “The method of claim 32, further comprising: receiving updates to the scheduling factor data; and populating the custom 

Regarding claim 36, “The method of claim 35, further comprises: dynamically updating the custom channel, in response to the updates to the scheduling factor data” Billings discloses (¶0071, ¶0089, ¶0091, ¶0102, ¶0106) that personalized content guide is updated based on the type of user’s device.

Regarding claim 38, “The method of claim 32, wherein the scheduling factor data is used to exclude at least one of the available digital media assets from the plurality of digital media assets” Gossweiler discloses (¶0094) that the selected program from the plurality of programs included in the personalized channel is removed from the personalized channel as represented in Fig. 2B.

Regarding claim 42, see rejection similar to claim 32.  Furthermore, Billings discloses (see claim 16) that the computer readable media stores instructions that performs the method.

Regarding claim 45, see rejection similar to claim 35.

Regarding claim 46, see rejection similar to claim 36.

claim 48, see rejection similar to claim 38.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler and Shen, and further in view of US PG Pub 2009/0133051 to Hildreth (“Hildreth”).
Regarding claim 33, combination of Billings, Gossweiler, and Shen meets all the limitations of the claim except “The method of claim 32 further comprising: detecting the first user in a room; detecting a second user in the room; and wherein, in response to detecting the first user and the second user in the room, selecting the plurality of digital media assets further comprises using second scheduling factor data corresponding to the second user, and selecting the different scheduled time of the day for each of the plurality of digital media assets further comprises useing the second scheduling factor data corresponding to the second user.”  However, Hildreth discloses (¶0113) that the device detects multiple users in the camera image of the room as represented in Fig. 6; (¶0014, ¶0088, ¶0102) the device determines the youngest user (second user) in the room and selects programming content according to the age (second scheduling factor) of the youngest user as represented in Fig. 5.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, and Shen’s systems by detecting a second user in the room and selecting data corresponding to the second user as taught by Hildreth in order to access media settings appropriate for the user 

Regarding claim 43, see rejection similar to claim 33.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler and Shen, and further in view of US 2015/0358661 to Navarro (“Navarro”).
Regarding claim 34, combination of Billings, Gossweiler, and Shen meets all the limitations of the claim except “the method of claim 32, wherein the set of available digital media assets comprises digital media assets from a specific television network, every live television network broadcast to which the first user is subscribed, digital media assets owned by the first user, or a combination thereof.”  However, Navarro discloses (abstract, ¶0086) that the customized channel includes programming content from one or more different sources which may include recorded DVR content, content from the internet, and/or content from one or more television channels (Channel A, Channel B) as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, and Shen’s systems by using different sources to obtain media assets as taught by Navarro in order to present content to users that is pertinent to the user’s interests and viewing habits (¶0001).

claim 44, see rejection similar to claim 34.

Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler, and Shen, and further in view of US PG Pub 2015/0237397 to Yamada (“Yamada”).
Regarding claim 37, combination of Billings, Gossweiler, and Shen meets all the limitations of the claim except “The method of claim 36, wherein dynamically updating the custom channel comprises only updating the plurality of digital media assets having the different scheduled time of the day that will play after a currently playing digital media asset of the plurality of digital media assets.”  However, Yamada discloses (¶0126, ¶0116) that the system updates program schedule display list when it detects a current broadcast program has ended as represented in Fig. 12.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, and Shen’s systems by updating media assets at the end of currently playing media asset as taught by Yamada in order to enhance operability by preventing user operations from being temporarily interrupted by program schedule update processing (¶0004).

Regarding claim 47, see rejection similar to claim 37.

Claims 40, 41, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler and Shen, and further in view of US PG Pub 2015/0019342 to Gupta (“Gupta”).
Regarding claim 40, combination of Billings, Gossweiler, and Shen meets all the limitations of the claim except “the method of claim 32, wherein the scheduling factor data further comprises products associated with the first user.”  However, Gupta discloses (¶0037, ¶0048, ¶0065) that the IoT devices comprising NFC tagged provide its identifiers and attributes to another device when queried; (¶0076, ¶0080) the IoT devices that a user have, interact with, and/or otherwise use can provide substantial information about the user and an associated IoT environment (e.g., user choices, user habits, available resources, usage patterns, device states, etc.); (¶0087, ¶0089) based on the learned IoT devices environment in the house, user is provided with recommendation as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, and Shen’s systems by using NFC input to identify products and user interests based on those products as taught by Gupta in order to provide personal recommendations having contextual relevance based on real-time knowledge about the environment surrounding a user and the things that the user has and interacts with (¶0006).

Regarding claim 41, “The method of claim 40, wherein the products associated with the first user are determined via NFC or RFID inputs or third party 

Regarding claim 50, see rejection similar to claim 40.

Regarding claim 51, see rejection similar to claim 41.

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler and Shen, and further in view of US Patent 7,543,322 to Bhogal (“Bhogal”).
Regarding claim 54, combination of Billings, Gossweiler, and Shen meets all the limitations of the claim except “The method of claim 32, wherein the scheduling factor data further comprises an outcome of a sports event.”  However, Bhogal discloses (7:4-32) that depending on the outcome of the sporting event associated with user’s favorite team, the system triggers a change in the EPG, DVRs recording, or the recorded content stored in the DVR as represented in Fig. 1.  Therefore, it would have been obvious to one of the 

Regarding claim 55, see the rejection similar to claim 54.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425